PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/352,223
Filing Date: 16 Apr 2014
Appellant(s): Jia et al.



__________________
Salvatore A. Sidoti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 31, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 21-27, 29, 31-34, and 37-41 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abelyan et al (US 2010/0112171), Schiffman et al (Brain Research Bulletin, 1995, Vol. 38, No 2, pp. 105-120), and Goto et al (Cienc Tecnologies Aliment vol 18 no. 1 Campinas Jan/Apr 1998) in view of Hazen (Food Product Design) and Sweet Combinations (Prepared Foods).
Abelyan et al (US 2010/0112171) disclose a mixture consisting essentially of the individual ingredients stevioside and rebaudioside A in a stevioside to rebaudioside A ratio of about 1:1 to about 4:1 (see entire document, especially paragraph [0030]: yellow powder had a content of 3.4% dulcoside, 64.6% stevioside, 6.7% rebaudioside C and 25.3% rebaudioside A; comment: ratio stevioside to rebaudioside A: 2.6:1). The mixture was extracted from stevia plant (see paragraph [0027]).  Highly pure stevioside (see Example 2: 99.3% Stevioside) and rebaudioside A (see Example 3: rebaudioside A of 98.9% purity) can be purified from the powder.  These powders can be blended and used, for example, for the preparation of soy sauce (see Example 12) in a weight ratio of 1:1.  Abelyan et al also disclose the combination with other sweeteners including corn syrup, glucose, maltose, sucrose, lactose, aspartame, saccharin, and sugar alcohols (paragraph [0038] and Examples).
Schiffman et al disclose the preparation of binary mixtures of rebaudioside A and stevioside at 3%, 5% and 7% sucrose equivalency corresponding to a ratio between stevioside and rebaudioside A of approximately 2.6:1 (see entire document, especially Tables 2-5).  Preparation of the mixtures comprises 
Goto et al disclose a consumable composition comprising rebaudioside A and stevioside (see entire document).  The addition of rebaudioside A to a solution of stevioside improves the sweet flavor profile compared to using stevioside alone. 
The claims differ as to the specifically claimed ppm.
Hazen discloses sweetener synergism for rebaudioside A (see entire document, especially page 7).
Prepared Foods discloses the well-known concept of sweetener synergism (see entire document).
The objective technical problem relates to providing detailed instructions for employing a mixture of stevioside and rebaudioside A for sweetening a composition. The solution, applying stevioside and rebaudioside A in a ratio of 1:1 to about 4:1 in an amount of less than 250 ppm would have been obvious to one of ordinary skill in the art.  Goto et al teaches that mixing stevioside and rebaudioside A improves the sweetness profile. Provided with this teaching, the skilled person would not have any difficulty in finding a suitable ratio of the two components fulfilling his needs. Further, selection of an amount of mixture for obtaining a desired degree of sweetness would be well-within the skill of the art and consequently obvious. 
Furthermore, replacing saccharose by any other of the sweeteners of claim 39 would be no more than obvious and well-within the skill of the ordinary worker in the sweetener art. 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made that synergism as taught by Hazen and Prepared Foods would be present and expected in any of Abelyan et al, Schiffman et al, and Goto et al because the concept of sweetener synergism is well-known .   

(2) Response to Argument
Appellant argues that Abelyan  et al does not teach (1) the stevioside to rebaudioside A ratio of 2:1 to 4:1 in a sweetened consumable composition, (2) the mixture of stevioside and rebaudioside A is added to the sweetened consumable composition at a concentration of 250 ppm or less, (3) the mixture of stevioside and rebaudioside A is present in the sweetened consumable composition at a concentration that is not perceived as sweet, (4) the mixture of stevioside and rebaudioside A is present in the sweetened consumable composition at a concentration that is iso-sweet with less than 1.25% sucrose solution, and (5) enhancement of sweetness of the sweetened consumable composition is the same or better than sweetness enhancement by pure rebaudioside A alone.
Appellant argues that Schiffman et al does not teach (1) the effect of binary mixtures on the sweetness of sweetened consumable compositions that contain a further sweetener (i.e., a ternary system), (2) the concentrations for the mixture of stevioside and rebaudioside A, (3) sweetener synergism,  (4) the synergistic effects of an admixture of pure stevioside and pure rebaudioside A ingredients when added to a sweetened consumable composition,  (5) the claim limitations that the mixture of stevioside and rebaudioside A is present in a sweetened consumable composition at a concentration that is not perceived as sweet, wherein the mixture is present at a concentration that iso-sweet with less than 1.25% sucrose solution,  (6) that adding a mixture of individual pure stevioside and pure rebaudioside A ingredients to a sweetened consumable composition in a ratio of about 2:1 to about 4:1 results in enhancement of sweetness of the sweetened consumable composition that is the same or better than sweetness enhancement by pure rebaudioside A alone.
Appellant argues that Goto teaches away from the claimed invention. 

The prior art teaches the sweeteners in combination, the purity, and the concept of synergism. 
Using stevioside and rebaudioside A in a ratio of 1:1 to about 4:1 in an amount of less than 250 ppm would have been obvious to one of ordinary skill in the art.  Goto et al teaches that mixing stevioside and rebaudioside A improves the sweetness profile.  Provided with this teaching, the skilled person would not have any difficulty in finding a suitable ratio of the two components fulfilling his needs.  Further, selection of an amount of mixture for obtaining a desired degree of sweetness would be well-within the skill of the art and consequently obvious. 
The concept of sweetener synergism is well-known and expected in the sweetener art.  In the absence of a showing to the contrary, the claimed amounts appear to be no more than optimization.   
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant refers to Example 2 to provide a showing of unexpected results.  Example 2 is insufficient to overcome the rejection of the claims for the following reasons.

2)  Appellant broadly claims 250 ppm or less.  The Example is specific for 30 ppm stevioside/rebaudioside with no recognition of the upper range.
3) There is no recognition of purity.
 
It is repeated that in the absence of a showing of unexpected results, the claimed amounts appear to be no more than optimization.   
Appellants are requested to note that merely modifying the concentration is not a patentable modification absent of a showing of criticality.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955) and below for recitation of a section from MPEP § 2144.05 regarding the obviousness of optimization of ranges. The following is a quotation of MPEP § 2144.05: 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793           
                                                                                                                                                                                             /WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.